In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00268-CV


                           JASON PAUL WHITE, DDS, APPELLANT

                                                  V.

  JANE DOE, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE, A MINOR
CHILD, AND JOHN DOE II, AS NEXT FRIEND OF MINOR CHILDREN, JOHN DOE III
                     AND JOHN DOE IV, APPELLEES

                             On Appeal from the 99th District Court
                                     Lubbock County, Texas
                Trial Court No. 2021-542,885, Honorable J. Phillip Hays, Presiding

                                       November 17, 2021
                                              ORDER
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Before the Court is “Appellant’s Brief and Second 1 Emergency Motion to Stay

Receivership Pending Appeal.” Appellant’s brief and motion fail to cite any legal authority

in support of his request for relief. Further, the arguments offered by appellant fail to

establish that he is entitled to such relief. Accordingly, appellant’s motion is denied.

                                                                Per Curiam


        1Appellant has filed two previous emergency motions to stay the receivership, making the current
motion his third.